Citation Nr: 0013229	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  00-09 578	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1969.  He died on January [redacted], 1977.  The appellant 
is his surviving spouse.

The issue of eligibility for the payment of attorney fees 
from past-due benefits was raised sua sponte by the Board of 
Veterans' Appeals (Board) on its own motion.  See 38 U.S.C.A. 
§ 5904(c)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(i) 
(1999).  The appellant's attorney was notified of this action 
by a letter dated in August 1999.

In a July 10, 1997 decision, the Board had decided that the 
appellant was not entitled to an effective date prior to 
March 1, 1988, for a grant of dependency and indemnity 
compensation (DIC) benefits.  The Board also decided that the 
appellant was not entitled to accrued benefits for service 
connection for Hodgkin's disease.  The appellant, through her 
attorney, subsequently appealed the Board's July 1997 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  In February 1999, the Court 
issued an order granting a joint motion to remand the appeal.  
The Court vacated the Board's July 1997 decision and remanded 
the matter to the Board.

In a December 27, 1999 decision, the Board determined that 
the evidence supported an earlier effective date of January 
1, 1977, for the grant of DIC benefits.  In addition, the 
Board granted entitlement to payment of accrued benefits for 
service connection for Hodgkin's disease.


FINDINGS OF FACT

1.  In an April 1994 rating decision, service connection was 
granted for the cause of the veteran's death and DIC benefits 
were awarded, effective from March 1, 1988.  In May 1994, the 
appellant filed a notice of disagreement with the 
determination of the effective date of the award.

2.  In a September 1996 rating decision, entitlement to 
accrued benefits was denied.  The appellant filed a notice of 
disagreement with that determination in February 1997.

3.  In a July 10, 1997 decision, the Board determined that 
the appellant was not entitled to an effective date prior to 
March 1, 1988, for a grant of DIC benefits and that she was 
not entitled to accrued benefits for service connection for 
Hodgkin's disease.

4.  The appellant subsequently appealed the July 10, 1997 
Board decision and retained the services of a private 
attorney.  Pursuant to a written agreement dated in April 
1999, the appellant and her attorney signed a contract to 
provide legal services on a contingency basis of 20 percent 
of past-due benefits awarded, to be withheld by the 
Department of Veterans Affairs (VA) and paid directly to the 
attorney, based upon the favorable resolution of the 
appellant's claims.

5.  The attorney and VA's General Counsel filed a Joint 
Motion for Remand with the Court in February 1999.  In a 
February 1999 Order, the Court vacated the Board's July 10, 
1997 decision and remanded the matter to the Board.

6.  In a December 27, 1999 decision, the Board granted an 
earlier effective date of January 1, 1977, for the award of 
DIC benefits and granted entitlement to the payment of 
accrued benefits.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the appellant for representational services 
before VA and the Board have been met with respect to the 
claims of entitlement to an effective date earlier than March 
1, 1988, for a grant of DIC, and entitlement to accrued 
benefits for service connection for Hodgkin's disease.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
January 1, 1977, to March 1, 1988, resulting from the grant 
of an earlier effective date for the grant of DIC benefits, 
and for the grant of accrued benefits for service connection 
for Hodgkin's disease.  38 U.S.C.A. § 5904(d) (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in January 1977.  The death certificate 
notes that the immediate cause of death was respiratory 
failure due to Hodgkin's disease.  At the time of his death, 
the veteran was in receipt of nonservice-connected pension.  
There were no service-connected disabilities.

In February 1977, the appellant filed a claim for DIC 
benefits.  The RO awarded nonservice-connected death pension 
benefits in 1977.

In September 1984, the veteran's first wife, not the 
appellant, submitted a claim for benefits based on residuals 
of the veteran's exposure to Agent Orange on behalf of the 
veteran's children.  In November 1984, the RO denied service 
connection for the veteran's cause of death.  The veteran's 
first wife was notified of this decision.

In February 1988, the appellant submitted a claim that the 
veteran died from Hodgkin's disease which was a service-
connected disability.  The RO incorrectly notified the 
appellant that her claim for service connection for the cause 
of death of the veteran was denied in November 1984 and that 
new and material evidence must be received to reopen the 
claim.

In May 1989, the appellant attempted to reopen a claim for 
DIC benefits.  The RO notified her that immediate action 
could not be taken on her claim for benefits based on Agent 
Orange exposure as the pertinent regulations were being 
reconsidered.  The appellant submitted another application 
for DIC benefits in June 1989.  In September 1989, the RO 
notified the appellant that her claim was temporarily 
deferred until new regulations were promulgated.

In April 1994, the RO granted service connection for the 
cause of the veteran's death based on the presumption in 
favor of Hodgkin's disease contained in the Agent Orange Act 
of 1991.  The award was made effective from March 1, 1988.  
The appellant appealed the effective date assigned and raised 
the issue of entitlement to accrued benefits.  In September 
1996, the RO denied entitlement to accrued benefits and she 
appealed that decision.

In July 1997, the Board denied an effective date earlier than 
March 1, 1988 for DIC and denied the claim for accrued 
benefits.  The appellant hired a private attorney and 
appealed the case to the Court.  In March 1998, the appellant 
and her attorney signed an Attorney-Client Representation 
Agreement stipulating that legal services would be provided 
before the Court.  The agreement expressly stated that it did 
not cover representation of the appellant before the Board 
upon remand from the Court.

In February 1999, the appellant's attorney and General 
Counsel for the Secretary of the VA entered into a joint 
motion for remand of the case to the Board.  In an Order from 
the Court, dated later in February 1999, the joint motion to 
remand the appeal to the Board was granted and the July 1997 
Board decision was vacated.

In April 1999, the appellant and her attorney signed another 
Attorney-Client Representation Agreement which stipulated 
that it concerned the legal services to be provided to the 
appellant for representation before the Board and VA Regional 
Office for the two claims on appeal.  The Board received a 
copy of this agreement later that month.  A copy of the 
agreement was also sent to the RO that month.  The fee 
agreement stipulated that the appellant agreed to a 
contingent legal fee of 20 percent of past-due benefits 
awarded, to be paid directly by VA to the attorney from any 
past-due benefits awarded on the basis of the appellant's 
claims.  In a statement dated in September 1999, the 
appellant, through her attorney, submitted additional 
argument.

In a decision dated in December 1999, the Board granted an 
earlier effective date of January 1, 1977 for a grant of DIC 
benefits, and also determined that the appellant was entitled 
to accrued benefits for the veteran's Hodgkin's disease.  In 
rating decision of February 2000, the RO granted service 
connection for Hodgkin's disease, evaluated as 100 percent 
disabling from May 8, 1975.

In a letter dated in March 2000, the RO informed the 
appellant that she was entitled to the payment of past-due 
benefits.  Evidence of record shows that the past-due 
benefits had been calculated as $60,728.38.  It was also 
noted that the attorney fee payable, 20 percent of past-due 
benefits, computed as $12,145.67, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant only if all of the following conditions are met:

1.  A final decision has been promulgated by 
the Board with respect to the issue, or 
issues, involved.  Fees may neither be 
charged, allowed, nor paid for services 
provided prior to the date of the Board's 
decision.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(1).

2.  The notice of disagreement that preceded 
the Board's decision with respect to the 
issue, or issues, involved must have been 
received by the agency of original 
jurisdiction (the RO) on or after November 18, 
1988.  V.J.R.A. Section 403, 102 Stat. at 
4122; 38 C.F.R. § 20.609(c)(2).

3.  The attorney was retained not later than 
one year following the date that the decision 
by the Board with respect to the issue, or 
issues, involved was promulgated.  (This 
condition will be considered to have been met 
with respect to all successor attorneys at law 
or agents acting in the continuous prosecution 
of the same matter if a predecessor was 
retained within the required time period.)  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. 
§ 20.609(c)(3).

Here, the Board's July 1997 "final decision" addressed the 
issues of entitlement to an effective date earlier than March 
1, 1988, for a grant of DIC benefits and for entitlement to 
accrued benefits for service connection for Hodgkin's 
disease.  The notice of disagreement that preceded the 
Board's decision was received by the RO after November 18, 
1988.  The attorney was retained in March 1998, not later 
than one year following the date of the Board's promulgation 
of the underlying decision.  Subsequently, services were 
rendered by the attorney before the Court, VA, and the Board.  
The attorney's legal services preceded the effectuating 
rating decision.  Therefore, the criteria under which 
attorney fees may be charged have been met.

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the appellant.  In that regard, the following 
criteria must be met:  (1) The total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
past-due benefits awarded; (2) the amount of the fee is 
contingent on whether or not the claim is resolved in a 
manner favorable to the claimant or appellant; (3) the award 
of past-due benefits results in a cash payment to a claimant 
or an appellant from which the fee may be deducted; and (4) 
the claimant or appellant and an attorney have entered into a 
fee agreement providing that payment for the services of the 
attorney will be made directly to the attorney by VA out of 
any past-due benefits awarded as a result of his successful 
appeal to the Board or an appellate court, or as a result of 
a reopened claim before VA following a prior final denial of 
such benefits by the Board or an appellate court.  38 
U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

The contingency fee agreement for legal services before the 
Board and RO was executed by both the appellant and her 
attorney in April 1999; by definition, the payment of the fee 
was contingent on whether or not the claim was resolved 
successfully.  The final agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met.  The December 1999 Board decision 
granted an earlier effective date of January 1, 1977, for the 
award of DIC benefits, and determined that the appellant was 
entitled to accrued benefits.  In rating decision of February 
2000, service connection was granted for Hodgkin's disease, 
evaluated as 100 percent disabling from May 1975.  In a 
letter from the RO to the appellant, dated in March 2000, she 
was notified of the past-due benefits resulting from the 
favorable outcome of her appeal and the amount of the 
attorney fee withheld.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the April 
1999 contingency fee agreement for legal service before the 
Board and RO did contain the deceased veteran's VA file 
number, and that a copy of that agreement was furnished to 
the Board and the RO within 30 days of its execution.  Based 
upon these facts, the Board finds that the attorney was in 
substantial compliance with the provisions of 38 C.F.R. § 
20.609(g) and (h).  

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated in the attorney fee agreement is a provision that any 
contingent fees are to be paid by VA directly to the attorney 
from any past due benefits awarded on the basis of the 
appellant's claim.  Thus, the Board concludes that the fee 
agreement provided for a total fee payable to the attorney 
that did not exceed 20 percent of past-due benefits awarded 
on the basis of the claim, in compliance with the provisions 
of 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).  

The Board notes that the March 1998 Attorney-Client 
Representation Agreement for legal services before the Court 
provided that the attorney could receive the payment of EAJA 
fees.  The record also indicates that the attorney has been 
paid an award pursuant to EAJA in the amount of $8,580.90.  
In a statement dated in April 2000, the appellant's attorney 
acknowledges that she was awarded EAJA fees.  However, she 
argues that the EAJA fees were for legal services rendered 
before the Court, and not for legal services rendered before 
the Board after the Court remanded the case in February 1999.  
The attorney argues that the work she performed for the 
appellant before the Court and that which she performed for 
the 

appellant before the Board and RO is completely different and 
thus she should not need to refund the appellant the smaller 
of the fee.  

The issue of the relationship between fees awarded pursuant 
to 38 U.S.C.A. § 5904(d) and pursuant to EAJA has been 
addressed by VA's General Counsel in VAOGCPREC 12-97, 62 Fed. 
Reg. 37952, 37953 (July 15, 1997).  In VAOGCPREC 12-97, the 
General Counsel concluded that § 506(c) of the Federal Courts 
Administration Act of 1992 (FCAA), Pub. Law No. 102-575 (Oct. 
29, 1992) provides that, where the claimant's attorney 
receives fees for the same work under both 38 U.S.C.A. § 5904 
and 28 U.S.C.A. § 2414, "the claimant's attorney refunds to 
the claimant the amount of the smaller fee."  The attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the appellant) in accordance with § 506(c) of the FCAA.  
See In re Fee Agreement of Mason, 13 Vet. App. 79 (1999).  
The Board is bound by this VA General Counsel opinion.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  In VAOGCPREC 
12-97, the General Counsel concluded that there was no 
authority for the Board to take any action, such as offset of 
amount of the EAJA fees, to ensure that the attorney fulfills 
her responsibility to refund the smaller fee to the claimant.

In light of the above, the Board does not have the direct 
authority to order the attorney to refund the smaller sum to 
the appellant.  Nor does the Board have the authority to 
offset the amounts.  The Board notes, however, that failure 
to refund the lesser fee to the claimant may be a violation 
of professional conduct and a direct violation of federal 
law.



ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of an effective 
date of January 1, 1977, for DIC, and entitlement to accrued 
benefits for service-connected Hodgkin's disease.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


